                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    DARLENE CORTEZ,
                                       1:19-cv-12261-NLH-AMD
               Plaintiff,
                                       MEMORANDUM
    v.                                 OPINION & ORDER

    MICHAEL BASKIN, et al.,

               Defendants.


APPEARANCES:

DARLENE CORTEZ
5752 MARSHALL STREET
PHILADELPHIA, PA 19120

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff, Darlene Cortez, appearing pro se, has

filed a complaint against five Defendants; 1 and



1 Plaintiff filed her complaint in the District Court for the
District of Columbia on March 6, 2019. That court transferred
the case to this District citing 28 U.S.C. § 1391(b). However,
that statute defines proper venue and does not, in and of
itself, authorize inter-district transfers. The two options are
28 U.S.C. §§ 1404 and 1406. It does not appear that the
transferor court acted under Section 1404 as that allows
transfer not because venue is improper but because it is
inconvenient. That leaves Section 1406. While 28 U.S.C. §
1406(a) allows for transfer to another district to cure a venue
defect it has been interpreted to require a determination by the
transferor court that the transferee court not only would have
proper venue but also subject matter jurisdiction. See
Spiniello Companies v. Moynier, 2014 WL 7205349, at *5–6 (D.N.J.
2014) (citing 28 U.S.C. § 1406(a)) (explaining that if a court
determines that venue has been improperly laid within its
     WHEREAS, Plaintiff claims that the named Defendants, along

with a dozen other individuals, stole her formulas for natural

oil fragrances and other products she developed, breached their

contract to create, market, and sell products based on her

formulas, and broke into her home and stole the signed contract

documents; and

     WHEREAS, Plaintiff further alleges that certain

individuals, although not the named Defendants, “stole the

children the plaintiff was pregnant with, and helped to steal

the children born from plaintiff’s stolen eggs and stolen

embryos, the plaintiff never gave away any of her biological

eggs, embryos, or fetuses.   They were ripped from her body and

stolen from the plaintiff for huge billions of dollars . . . .

Plaintiff’s children were ripped and stolen from her pregnant

body, and then the plaintiff’s ovaries were then cut from her




district, § 1406(a) confers discretion to transfer the case or
dismiss it); id. (“To effectuate a § 1406(a) transfer to a
proper venue, a court must possess subject matter jurisdiction
over the case.” (citing C. Wright, A. Miller, et al., 14D Fed.
Prac. & Proc: Juris. § 3827 (4th ed.) (“A district judge may not
order transfer under Section 1406(a) unless the court has
jurisdiction of the subject matter of the action....”)), cf.
Sinochem International Co. v. Malaysia International Shipping
Corp., 549 U.S. 422 (2007) (convenience-based venue issues may
be addressed before the threshold issue of subject-matter
jurisdiction) and In re: Howmedica Osteonics Corp, 867 F.3d 390,
404 (3d Cir. 2017)(same). In light of the obvious pleading
deficiencies noted in this Order, it is unclear how the
transferor court made a determination of subject matter
jurisdiction.
                                 2
body . . . .”   (Docket No. 1 at 3-4); and

     WHEREAS, Plaintiff further alleges that certain

individuals, but not the named Defendants, “stole plaintiff’s

daughter born in March 2003, whom plaintiff Darlene Cortez had

been pregnant with.” (Id. at 4); and

     WHEREAS, Plaintiff seeks the restoration of her “stolen

born and unborn children,” and $2 billion in damages for the

sale of her stolen products; and

     WHEREAS, Plaintiff has filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”

application), and pursuant to 28 U.S.C. § 1915(a)(1), a court

may allow a litigant to proceed without prepayment of fees if

she submits a proper IFP application; and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, 2011 WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

                                   3
452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. August 30, 2017)

(“Federal law requires this Court to screen Plaintiff's

Complaint for sua sponte dismissal prior to service, and to

dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, pro se complaints must be construed liberally, and

all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, the Court finds that Plaintiff’s complaint is

deficient as follows.   First, and as a threshold matter, the

Court is unable to determine the asserted basis for the Court’s

exercise of subject matter jurisdiction.   Federal Rule of Civil

Procedure 8(a) provides that “[a] pleading that states a claim

                                 4
for relief must contain . . . a short and plain statement of the

grounds for the court's jurisdiction.”   Since the complaint is

silent on this point in violation of the Rule the Court is left

to guess or surmise.

     Construing the pro se filing liberally, as the Court must,

one possibility is the Court’s diversity jurisdiction. 28 U.S.C.

§ 1332.   According to the caption of Plaintiff’s complaint it is

advanced against five defendants, consisting of three

individuals and two entities.    Plaintiff lists her residence in

Philadelphia, Pennsylvania, and ascribes to each of the

defendants, whether individuals or business entities, the same

address in Camden, New Jersey.   However, assuming Plaintiff’s

case is premised on diversity of citizenship, she has failed to

properly plead her citizenship or the citizenship of the

defendants.   See 28 U.S.C. § 1332(a) (providing that a district

court has jurisdiction over a matter based on the diversity of

citizenship of the parties and an amount in controversy in

excess of $75,000, exclusive of interests and costs); McCann v.

Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir. 2006)

(“Citizenship is synonymous with domicile, and ‘the domicile of

an individual is his true, fixed and permanent home and place of

habitation.   It is the place to which, whenever he is absent, he

has the intention of returning.’” (quoting Vlandis v. Kline, 412

U.S. 441, 454 (1973))); Witasick v. Hambrecht, No. 12-3755, 2013

                                  5
WL 1222680, at *2 (D.N.J. Mar. 25, 2013) (“[A]n individual may

only have one domicile, and thus may only be a citizen of one

state for diversity jurisdiction purposes.       Residence and

domicile are not the same for legal purposes, as residency alone

does not establish citizenship.” (citation omitted) (citing

Williamson v. Osenton, 232 U.S. 604, 614 (1914))); 28 U.S.C. §

1332(c)(1) (“[A] corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated

and of the State or foreign state where it has its principal

place of business . . . .”); and

     WHEREAS, a second possibility is federal question

jurisdiction.   28 U.S.C. § 1331.       However, Plaintiff’s complaint

does not expressly assert any federal statutory or

constitutional claims, and no federal law is cited.       Any attempt

to construe to the Complaint as asserting a federal claim would

be pure speculation; and

     WHEREAS, Plaintiff’s Complaint contains numerous

allegations against several individuals who are not listed in

the caption as defendants in the action.       Accordingly, the Court

is unable to discern whether Plaintiff intends to pursue claims

against these individuals although she appears to requests

remedies from them.   If she does intend to name them as

defendants and assert a claim or claims against these

individuals, and Plaintiff premises jurisdiction on diversity of

                                    6
citizenship, she must also properly allege their citizenship.

If her claim is a federal one, she must set forth a specific

legal basis for these other claims, such as the theft of the

contract and “born and unborn children,” sufficient to establish

subject matter jurisdiction.   See Fed. R. Civ. P. 8(a) (“A

pleading that states a claim for relief must contain . . . a

short and plain statement of the grounds for the court's

jurisdiction.”);

     THEREFORE,

     IT IS on this   15th       day of    May    , 2019

     ORDERED that Plaintiff’s IFP application (Docket No. 2) be,

and the same hereby is, GRANTED, and the Clerk is directed to

file Plaintiff’s complaint; and it is further

     ORDERED that Plaintiff shall have twenty (20) days to amend

her complaint to properly cure the deficiencies noted above.      If

Plaintiff fails to do so, this case will be dismissed for lack

of subject matter jurisdiction.   See Fed. R. Civ. P. 12(h)(3).



                                       s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  7
